DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jorguseski et al (WO 2019121537, hereinafter referred to as Jorguseski).
	Re claim 1, Jorguseski teaches a radio communication system (Fig. 1) comprising:
	(i) a base station provided around a road (base station 1) (Fig. 1-2, Par 0039-0043); and
	(ii) a mobile station (Client device including transceiver 13, antenna 14) which is provided on a vehicle (vehicle 11, 31-39) and performs radio communication with the base station (base station 1) (Fig. 1-2, Par 0039-0045, Par 0056), wherein

	(iv) the mobile station (Client device) includes: a receiver (transceiver 13) configured to receive the communication packet from the base station (aggregated travel data from the base station) (Fig. 1-2, Par 0005, Par 0040-0046), and
	(v) a controller (processor 15) configured to specify a second type of the road on which the vehicle provided the mobile station travels (determining a road and travel direction of the vehicle) (Fig. 1-2, Fig. 4, Par 0005, Par 0044-0045, Par 0050-0052, Par 0066-0067), and
	(vi) the controller (processor 15) is configured to acquire the application data included in the received communication packet (processing the received aggregated data relevant to the vehicle based on the logical indicator), when the first type of the road indicated by the identification information included in the received communication packet (logical indicator in the downlink broadcast data indicates a road type, highway and a travel direction, southbound or Northbound) 
		Re claim 2, Jorguseski teaches that the controller is configured to ignore or discard the application data included in the received communication packet, when the first type of the road indicated by the identification information included in the received communication packet and the specified second type of the road does not match (selecting one group of data and not selecting/ignoring other group of data not matching with the travel information (road and driving direction) of the vehicle) (Fig. 1-2, Fig. 4, Par 0039-0040, Par 0044-0046, Par 0066-0072).
		Re claim 3, Jorguseski teaches that the identification information includes information indicating whether or not the first type of the road corresponding to the application data is a general road (logical indicator in the downlink broadcast data indicates a road type, highway and a travel direction, southbound or Northbound) (Fig. 1-2, Par 0005, Par 0044-0045).
		Re claim 4, Jorguseski teaches that the identification information includes information indicating whether or not the second type of the road corresponding to the application data is a highway (determined travel information of the vehicle indicates a southbound or northbound highway) (Fig. 1-2, Fig. 4, Par 0005, Par 0040-0045, Par 0066-0072).
		Re claim 5, Jorguseski teaches a base station (base station 1, Fig. 1-2) that is provided around a road (highway, Fig. 1) and performs communication with a mobile station installed on a vehicle (client device in vehicle 11) (Fig. 1-2, Fig. 4), the base station comprising:

	(ii) the communication packet includes identification information indicating a type of the road (logical indicator in the downlink broadcast data indicates a road type, highway and a travel direction, southbound or Northbound) corresponding to the application data (aggregated travel data) (Fig. 1-2, Fig. 4, Par 0005, Par 0040-0046, Par 0066-0072).
		Re claim 6, Jorguseski teaches a mobile station that is installed in a vehicle (client device in vehicle 11) and performs communication with a base station provided around a road (client device communicating with base station 1) (Fig. 1-2, Fig. 4), the mobile station comprising:
	(i) a receiver (transceiver 13) configured to receive a communication packet (aggregated travel data from the base station), the communication packet including application data regarding to the road is broadcasted (aggregated travel data from the base station) (Fig. 1-2, Par 0005, Par 0040-0046); and
	(ii) a controller (processor 15) configured to specify a second type of the road on which the vehicle installed the mobile station travels (determining a road and travel direction of the vehicle) (Fig. 1-2, Fig. 4, Par 0005, Par 0044-0045, Par 0050-0052, Par 0066-0067), wherein
	(iii) the communication packet includes identification information indicating a type of the road corresponding to the application data (aggregated travel data 
	(iv) the controller is configured to acquire the application data included in the received communication packet (processing the received aggregated data relevant to the vehicle based on the logical indicator), when a first type of the road indicated by the identification information included in the received communication packet  (logical indicator in the downlink broadcast data indicates a road type, highway and a travel direction, southbound or Northbound) and the specified second type of the road match (determined road and travel direction of the vehicle) (Fig. 1-2, Fig. 4, Par 0005, Par 0040-0046, Par 0066-0072).
.
Relevant Prior Art
		Chen et al (US 20190061755 A1) discloses that a vehicle determines it’s location on a highway (expressway, 16) and compares the determined location with the location information received from a base station. When both the locations (determined location and the location information received from a base station) match, the vehicle activates a highway assist mode (Fig. 1, Fig. 3-4, Par 0044, Par 0048-0053, Par 0056-0057).




Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473